DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/18/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/10/2022 was filed after the mailing date of the Non-Final Rejection on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Gupte (US 2006/0282864) in view of Young et al (US 10,390,109) and Sternberg et al (US 2018/0189398).

Regarding Claims 1, 10, 11 and 20, Gupte discloses a video play system (e.g., see Fig. 1, -100), comprising a first server configured to store a first video file (such as media content server 376); a second server configured to store a second video file (such as informative message server 380); and a computer device (such as e-PVR 110) including circuitry with a non-transitory computer-readable storage medium (such as storage 254) storing computer-readable instructions (180), when executed by a processor (252), configured to: 
obtain the first video file from the first server (e.g., see Para 103; such as obtain the first video file from media content server), slice the first video file to generate n first slice files, n being an integer greater than 1 (e.g., see Para 77; Para 79; such as media content can be divided into one or more sections 170 as seen in Fig. 5), obtain the second vide file from the second server (e.g., see Para 103; Para 45; such as obtain the informative message package from informative message server 380), 
generate a play index including entries respectively corresponding to the n first slice files (e.g., see Para 79; Para 45; such as generating logical segmentation to identify each segment or section of requested media content), 
inserting, between an entry corresponding to the ith first slice file and an entry corresponding to the (i+1) th first slice file in the play index, an entry corresponding to the second video file, i being a positive integer less than n (e.g., see th) or after which (ith) an informative message can be presented), 
play the first slice files in sequence according to the play index (see Para 192; such as play media content based on media information including logical segmentation), and play the second video file after a time corresponding to the end timing of the ith first slice file and before the (i+l) th first slice file according to the play index (see Para 192; Para 45; then play informative messages 312 between the two sections or segments in the media content).
Gupta is silent about inserting the second video file after a time corresponding to the end timestamp of the ith first slice file in response to a determination that an insert timestamp included in a second video file falls between start and end timestamps of an ith first slice file.
However, in an analogous art, Young equally discloses a determination that an insert timestamp included in a second video file falls between start and end timestamps of an ith first slice file (see Col 2 lines 4-8; such as the start of a local advertising break at an MVPD arrives too early), as a result, the advertising insertion equipment will cut off the end of the previous program segment early; Sternberg further discloses an adjustment to the timing of delivery may optimize the timing of the insertion. For example, a time window may include a duration of time during which an advertisement may be inserted (see Para 76).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gupte to include inserting the second video file after a time corresponding to the end timestamp of the ith first slice file in response to a determination that an insert timestamp included in a second video file falls between start and end timestamps of an ith first slice file, as taught by Young and Sternberg to take advantage of flexibility of timing adjustment to ensure smooth playback of the program content without any disruption, thus more enjoyable viewing experiences.

Regarding Claims 2 and 12, Gupte discloses the circuitry of the computer device is further configured to load a preset plug-in (see Fig. 1; such as application software 180); play the second video file with the preset plug-in (see Para 45); and display, with the preset plug-in while playing the second video file, a user interface (UI) element related to the second video file (e.g., see Para 274; such as display an UI during the informative message to order a specific merchant).

Regarding Claims 3 and 13, Gupte further discloses the UI element includes at least one of a countdown control or a click-for-detail control (see Para 274; such as click to buy a merchant).

Regarding Claims 4 and 14, Gupte discloses the circuitry of the computer device is further configured to transmit a play status of the second video file to a third-party monitoring address corresponding to the second video file (e.g., see Para 196; such as send the tracked information as individual or consolidated messages to distribution service).

Regarding Claims 5 and 15, Gupte discloses the circuitry of the computer device is further configured to adjust, in a case that a control instruction corresponding to a play progress is obtained in the process of playing the second video file, the play progress according to the control instruction (see Para 44; Para 201; such as fast forward or skip the informative message; for example, advertisements).

Regarding Claims 6 and 16, Gupte discloses the circuitry of the computer device is further configured to obtain related information of a current login account, the related information of the current login account comprising at least one of identification information of the first video file, gender, region, age, preference, or a historical play record corresponding to the current login account; transmit the related information of the current login account to the second server (see Para 199; related information such as user preference); and receive related information, transmitted by the server, of the second video file matching the related information of the current login account, the related information of the second video file comprising at least one of an insert timestamp, duration, a file address, a link address, or a third-party monitoring address (see Para 197; such as presented after specific section).

Regarding Claims 7 and 17, Gupte discloses the circuitry of the computer device is further configured to select the second video file based on the related information of the current login account and the related information of the second video file (e.g., see Para 199; based on user preference and informative messages that can be presented to them), wherein the second video file is a creative insert (e.g., see Para 197; presented after specific section).


6.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupte (US 2006/0282864), Young et al (US 10,390,109) and Sternberg et al (US 2018/0189398) as applied to claims 1 and 11 above, and further in view of Ma et al (US 2014/0150019).

Regarding Claims 8 and 18, Gupte equally discloses the circuitry of the computer device is further configured to slice the second video file to generate m second slice files, m being a positive integer greater than 1 (see Para 193; such as the group of informative messages 312 that are to be presented can be divided into a number of groups comprised of a random number of informative messages); Gupte further discloses the informative messages can be inserted between sections or segments (e.g., see Para 45); thus, it would be obvious to insert, between the entry corresponding to the ith first slice file and the entry corresponding to the (i+l)th first slice file in the play index, entries respectively corresponding to the m second slice files but is silent about entries respectively corresponding to the m second slice files, each of the m entries recording address information and duration of a corresponding second slice file.
However, in an analogous art, Ma discloses, in one embodiment, the advertisement metadata includes the duration of each advertisement (a portion of an advertisement pod equivalent to a corresponding second slice file) and network address information for the ADS 108 (e.g., see Para 5; Para 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Gupte, Young and Sternberg to include entries respectively corresponding to the m second slice files, each of the m entries recording address information and duration of a corresponding second slice file, as taught by Ma to conform program descriptor standard to accommodate promoted content presentation to simplify design and operation.

Regarding Claims 9 and 19, Gupte in view of Ma would render “the circuitry of the computer device is further configured to play k consecutive or non-consecutive second slice files, k being a positive integer less than m” to be obvious to one of ordinary skill in the art (see Gupte: Para 195; such as list of informative messages is viewed; Ma: Para 72).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
8.	Claims 1-20 are rejected.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426